per curiam:
I
El 17 de abril de 1997, el Sr. Joe Lebrpn Lugo, su esposa y la sociedad legal de gananciales, por ambos compuesta (en adelante los recurridos), presentaron en el Tribunal de Primera Instancia, Sala Superior de Carolina, una acción sobre incumplimiento de contrato y daños contra El Co-mandante Operating Co., Inc., el Administrador Hípico y sus aseguradoras (en adelante los peticionarios). En dicha acción se alegó que el señor Lebrón Lugo fue designado agente hípico y, como tal, fue autorizado a operar una *301agencia hípica.(1) Se adujo que, a pesar de que éste incurrió en gastos de alquiler y habilitación de un local, nunca le fue instalado el equipo electrónico necesario para poder operar la agencia. Los recurridos sostuvieron que lo anterior constituyó un incumplimiento de la alegada relación contractual entre las partes. En consecuencia, reclamaron varias partidas en concepto de daños, entre éstos, gastos de alquiler y habilitación de un local, pérdida de ganan-cias, daños morales y angustias mentales.
Los peticionarios contestaron la acción y negaron la existencia de una relación contractual entre las partes. Posteriormente, presentaron una moción de desestimación mediante la cual sostuvieron que, al estar los hechos ale-gados en la demanda relacionados directamente con la ope-ración de una agencia hípica, le correspondía a la Adminis-tración de la Industria y el Deporte Hípico, en virtud de su pericia o expertise en la materia, dilucidar en primera ins-tancia la controversia presentada. Los recurridos replica-ron tenazmente a lo expuesto por los peticionarios.
El tribunal de instancia (Hon. María Del Carmen Mar-tínez Lugo, Juez), se negó a desestimar la acción por en-tender que la controversia era un asunto de derecho que le correspondía dilucidar exclusivamente al foro judicial.
Así las cosas, el 9 de enero de 1998 los peticionarios presentaron un recurso de certiorari ante el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito). Allí alegaron que el foro de instancia incidió al determinar que la controversia planteada era estricta-mente de derecho y no requería la intervención de la agencia. Junto al recurso presentaron una moción me-diante la cual solicitaron la suspensión de los procedimien-*302tos ante el tribunal de instancia, hasta tanto no se diluci-dara la petición interpuesta.
El 15 de enero de 1998, el Tribunal de Circuito confirmó la determinación del foro de instancia y, por consiguiente, declaró no ha lugar, tanto la moción de paralización de los procedimientos como la solicitud de certiorari.
Denegada la reconsideración, los peticionarios acudie-ron ante nos con los señalamientos de error siguientes:
Erró el Tribunal de Circuito de Apelaciones al declarar No Ha Lugar la Petición de Certiorari radicada por [los peticionarios] siendo contraria a derecho la Orden del Tribunal de Instancia, lo que dá base al Tribunal a expedir el auto solicitado.
Erró el Tribunal de Circuito de Apelaciones al sostener la Orden del Tribunal de Instancia declarando No Ha lugar la Moción de Desestimación radicada por [los peticionarios] y de-terminar que los hechos alegados en la demanda no constituyen actividad hípica por lo que no procedía agotar remedios administrativos.
Examinado el recurso de los peticionarios, le ordenamos a los recurridos mostrar causa por la cual no debíamos revisar la determinación del Tribunal de Circuito. Éstos han comparecido, por lo que procedemos a resolver sin ul-teriores trámites.
HH hH
A través de los señalamientos de error, la parte peticio-naria aduce que incidió el Tribunal de Circuito al confir-mar la orden del tribunal de instancia, mediante la cual determinó que la parte recurrida tenía ante sí una contro-versia contractual, es decir, un asunto de derecho que co-rrespondía dilucidar exclusivamente al foro judicial. En apoyo de su contención reitera que el objeto de la presente acción trata de un asunto relacionado con la citada ley hí-pica, que corresponde al Administrador Hípico dilucidar en el Tribunal de Primera Instancia la controversia y delimi-tar responsabilidades. Le asiste la razón.
*303En síntesis, debemos decidir si el Tribunal de Circuito debió revocar la determinación del foro de instancia y refe-rir la controversia suscitada en el caso de autos al foro administrativo.
El asunto que hoy nos ocupa debe ser examinado dentro del amplio marco del desarrollo del derecho administrativo y de las vertientes adoptadas en la administración de la justicia. Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218, 220 (1974).
Según nuestro ordenamiento jurídico, es constitucionalmente válida la delegación de poder adjudicativo a una agencia administrativa. López Vives v. Policía de P.R., 118 D.P.R. 219, 230 (1987).
No debemos perder de perspectiva que, como parte esencial de las reformas a los sistemas de justicia, se le permitió a las agencias administrativas decidir controversias mediante la aplicación de las normas de derecho vigente a los hechos específicos del caso. Hernández Denton v. Quiñones Desdier, supra, pág. 223.
Además, al interpretar el alcance de los poderes delegados a la agencia administrativa, no debemos limitar el análisis a una interpretación restrictiva del estatuto habilitador.
Con estos preceptos en mente, exponemos nuestro análisis.
HH h — i HH
La Administración de la Industria y el Deporte Hípico (en adelante la Administración) fue creada con el propósito de regular todo lo relacionado con la industria y el deporte hípicos en Puerto Rico. Art. 2 de la Ley de la Industria y el Deporte Hípico de Puerto Rico, Ley Núm. 83 de 2 de julio de 1987 (15 L.P.R.A. sec. 198a). En virtud de tal propósito, se le concedió amplios poderes para, a través *304de su Junta Hípica,(2) fomentar, reglamentar y fiscalizar la programación de todas las actividades relacionada con dicho deporte. Así, por ejemplo, la Junta Hípica:
1. Reglamenta, fomenta y supervisa todas las activida-des relacionadas con las carreras de caballo que se cele-bren en Puerto Rico.
2. Entiende y resuelve las peticiones de revisión de las decisiones emitidas por cualquier funcionario de la indus-tria hípica en el ejercicio de los deberes y poderes conferi-dos por la Ley de la Industria y el Deporte Hípico de Puerto Rico.
3. Interpone, dentro de la facultad conferida, aquellos remedios legales que entienda necesarios para hacer efec-tivos los propósitos de la Ley de la Industria y el Deporte Hípico de Puerto Rico y hacer que se cumplan las reglas, los reglamentos, las órdenes, las resoluciones y las deter-minaciones de la Administración. Véase el Art. 6 de la Ley de la Industria y el Deporte Hípico de Puerto Rico, 15 L.P.R.A. sec. 198e.
La ley, además, confiere a la Junta Hípica jurisdicción primaria para revisar cualesquiera órdenes, decisiones, suspensiones o multas impuestas por el Administrador Hípico o cualquier funcionario autorizado. Art. 14 de la Ley de la Industria y el Deporte Hípico de Puerto Rico, 15 L.P.R.A. sec. 198m.
En cuanto al Administrador Hípico, la ley lo describe como funcionario ejecutivo y director administrativo de toda la actividad hípica en Puerto Rico. Entre sus facultades se encuentran:
1. Otorgar, suspender temporeramente o cancelar per-manentemente las licencias de dueños de caballos, jinetes, entrenadores, mozos de cuadra, agentes hípicos o cualquier *305otro tipo de licencia, o permiso en relación con la actividad hípica, con excepción de las licencias de los hipódromos.
2. El Administrador Hípico, cuando lo estime conve-niente, puede delegar en un oficial examinador, quien de-berá ser un abogado licenciado, para que reciba prueba en relación con cualquier asunto o querella presentada al Administrador. Véase el Art. 12, supra, 15 L.P.R.A. sec. 198k.
Finalmente, el agente hípico es la persona designada por ía Empresa Operadora y autorizada por el Administrador, mediante la otorgación de una licencia, para recibir oficialmente las apuestas autorizadas en el deporte hípico por esta ley y por los reglamentos que adopte la Junta Hípica. Sec. I del Reglamento Hípico de 29 de enero de 1990, supra. Véase, además, el escolio 1 de la opinión.
Conforme se desprende del Reglamento Hípico, la Empresa Operadora es el organismo llamado a suplir a los agentes hípicos los impresos y el equipo necesarios para procesar las apuestas en sus agencias. Véanse los incisos 302 y 307 de la Sec. Ill del Reglamento Hípico, supra. Tales secciones disponen, además, que en caso de que la empresa operadora se niegue a suplir los materiales necesarios para que el agente hípico pueda llevar a cabo las apuestas, el Administrador celebrará una vista administrativa para dilucidar el asunto.
Cabe señalar que los reglamentos que promulga la Junta en virtud de la facultad conferida, tienen fuerza de ley una vez son aprobados por el Gobernador de Puerto Rico y presentados en el Departamento de Estado. Véase el Preámbulo del Reglamento Hípico aprobado el 29 de enero de 1990.
A la luz del poder que le concede la Ley de la Industria y el Deporte Hípico de Puerto Rico, le corresponde a la Administración entender y resolver controversias como la de autos. La intervención de los tribunales *306debe limitarse a revisar las decisiones del organismo espe-cializado que reglamenta el deporte.
Como hemos podido observar, de la ley orgánica surge que la Asamblea Legislativa creó una Junta Hípica con amplios poderes para promocionar, reglamentar y fiscali-zar el deporte de las carreras de caballos en Puerto Rico. Más aún, el Art. 12 de la Ley de la Industria y el Deporte Hípico de Puerto Rico, 15 L.P.R.A. sec. 198k, facultó al Ad-ministrador Hípico para entender, en primera instancia, en cualquier asunto relacionado al deporte hípico. En particular, y como hemos visto en las disposiciones reglamen-tarias, en asuntos relacionados con los equipos y materiales para procesar las apuestas en una agencia hípica. Todo el ordenamiento deportivo requiere unos mecanismos adjudi-cativos especializados que resuelvan rápidamente las múl-tiples controversias técnicas que surgen en sus actividades. Tanto el Tribunal de Circuito como el foro de instancia ignoraron estos preceptos inherentes al deporte hípico, lo cual tiene el resultado de debilitar una agencia especializada que hasta ahora ha tenido la responsabilidad primaria de fiscalizar todo lo relacionado a dicho deporte.
En virtud de su pericia y expertise, el Administrador es el funcionario llamado, en primera instancia, para indagar sobre la actuación de la empresa operadora al no instalarle los equipos para operar una agencia hípica a una persona que ya había designado como agente hípico.
A tenor con los fundamentos antes expuestos, revocamos la determinación del Tribunal de Circuito de Apelaciones, que a su vez confirmó la determinación del tribunal de instancia. Se remite el asunto a la Administración de la Industria y el Deporte Hípico de Puerto Rico, agencia con jurisdicción primaria para dilucidar la controversia susci-tada en el caso de autos.
El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

 El Art. 3(3) de la Ley de la Industria y el Deporte Hípico de Puerto Rico, Ley Núm. 83 de 2 de julio de 1987 (15 L.P.R.A. sec. 198b(3)), define el término “agente hípico” como “la persona designada por la empresa operadora y autorizada por el Administrador Hípico para recibir oficialmente las apuestas autorizadas por las sees. 198 a 198s de[l] ... título 15 y por los reglamentos que adopte la Junta Hípica”.


 La Junta Hípica es el organismo facultado para reglamentar todo lo relacio-nado al deporte hípico. Art. 6 de la Ley de la Industria y el Deporte Hípico de Puerto Rico, 15 L.P.R.A. sec. 198e.